   Case 19-13300        Doc 213-3 Filed 07/10/20 Entered 07/10/20 11:58:22                Desc
                             Certificate of Service Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

____________________________________
In Re:                               )
                                     )
SOMERVILLE BREWING COMPANY )                         Chapter 11
                                     )               Case No. 19-13300-FJB
                  DEBTOR             )
____________________________________)

                                CERTIFICATE OF SERVICE

       I, Nina M. Parker, do hereby certify that I have given either electronic notice and/or

mailed, postage prepaid, copies of Assented to Motion for an Order Authorizing the Debtor

to Sell Personal Property and Equipment Free and Clear of All Liens, Claims, Interests

and Encumbrances and to Use Internet Auction Mechanism to the parties listed on the

annexed service list.



                                                     /s/ Nina M. Parker
                                                     Nina M. Parker (BBO #389990)
                                                     Marques C. Lipton (BBO #676087)
                                                     Parker & Lipton
                                                     Parker & Associates LLC
                                                     10 Converse Place, Suite 201
                                                     Winchester, MA 01890
                                                     (781)729-0005
                                                     nparker@parkerlipton.com


DATED:         July 10, 2020
   Case 19-13300       Doc 213-3 Filed 07/10/20 Entered 07/10/20 11:58:22         Desc
                            Certificate of Service Page 2 of 3



VIA ECF

      Neil J. Berman njberman2@juno.com, njberman3@yahoo.com
      Eric K. Bradford Eric.K.Bradford@USDOJ.gov
      Mark G. DeGiacomo mdegiacomo@murthalaw.com,
       MA42@ecfcbis.com;jbabula@murthalaw.com;lmulvehill@murthalaw.com
      John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
      James C. Fox jim_fox@riw.com, jcf@riw.com
      Paul R, Hage phage@jaffelaw.com, gshaw@jaffelaw.com
      Honor S. Heath honor.heath@eversource.com, honor.heath@hotmail.com
      James M. Liston jml@bostonbusinesslaw.com
      Anthony M. Moccia amoccia@eckertseamans.com
      Rion Vaughan rmv@riw.com
      Harry A. Readshaw   hreadshaw@eckertseamans.com

VIA EMAIL

Michael E. Saperstein, Executive Vice President of Paul E. Saperstein Co., Inc.

Somerville Brewing Company, c/o Jeff Leiter, President

Robert D. Babine, Certified Public Accountant to Debtor

Todd C. Smith, Corbett Restaurant Group

H. Brooks Whelan, Counsel to William Tauro and Marissa L. Tauro

VIA MANUAL NOTICE

American Express National Bank
c/o Becket & Lee LLP
PO Box 3002
Malvern, PA 19355

On-Deck Capital Inc.
101 West Colfax Avenue, 10th Floor
Denver, CO 80202

Commonwealth of Massachusetts
Department of Unemployment Assistance
Attn: John Patrick Cronin
19 Staniford Street
Boston, MA 02114
   Case 19-13300       Doc 213-3 Filed 07/10/20 Entered 07/10/20 11:58:22   Desc
                            Certificate of Service Page 3 of 3




Financial Pacific Leasing, Inc.
3455 S. 344th Way, Ste. 300
Federal Way, WA 98001

Corporation Service Company,
as Representative of Ascentium
P.O. Box 2576
Springfield, IL 62708-2576

M2 Lease Funds LLC
175 N. Patrick Boulevard, Ste. 140
Brookfield, WI 53045-5811

Marlin Business Bank
2795 E. Cottonwood Parkway
Salt Lake City, UT 84121

Marlin Business Bank
300 Fellowship Road
Mount Laurel, NJ 08054-1201
